UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-182600 Galt Petroleum, Inc. (Exact name of registrant as specified in its charter) Nevada 45-3247640 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 175 South Main Street, 15th Floor (Address of principal executive offices, including zip code) (801) 719-7258 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of September 5, 2013, the issuer had 4,003,600 outstanding shares of common stock, $0.001 par value. Galt Petroleum, Inc. Index to Financial Statements Page Condensed Balance Sheets as of June 30, 2013 and December 31, 2012 (Unaudited) 2 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 (Unaudited) 3 Condensed Statements of Stockholders’ Deficit for the Six Months Ended June 30, 2012 and 2013 (Unaudited) 4 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 1 GALT PETROLEUM, INC. Condensed Balance Sheets (Unaudited) June 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable - Total current assets Property and Equipment, Successful Efforts Method Unproved properties, net of accumulated depreciation of $44,711 and $37,754, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Related party notes payable Convertible notes payable Total current liabilities Long-term liabilities: Asset retirement obligation Total long-term liabilities Total liabilities Stockholders’ deficit: Common stock - $.001 par value; 100,000,000 shares authorized; 4,003,600 and 4,000,000 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Totalstockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 2 GALT PETROLEUM, INC. Condensed Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Revenue: Oil and gas revenues $ Total Revenue Expenses: Exploration costs Production taxes Depreciation of oil and gas properties Accretion of asset retirement obligation General and administrative expenses (including related party expenses of $6,000, $25,735, $12,000 and $54,035, respectively) Total Expenses Income (Loss ) from operations ) Other Income (Expense): Interest income - - - Interest expense ) Net Other Expense ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted-average basic and diluted shares outstanding The accompanying notes are an integral part of these financial statements. 3 GALT PETROLEUM, INC. Condensed Statements of Stockholders' Deficit For the Six Months Ended June 30, 2012 and 2013 (UNAUDITED) Additional Total Common Stock Paid-in Accumulated Stockholders' Shares Amount Capital Deficit Deficit Balances at December 31, 2011 $ $ $ ) $ ) Related party notes forgiven - - - Net loss for the six months ended June 30, 2012 - - - ) ) Balances at June 30, 2012 $ $ $ ) $ ) Balances at December 31, 2012 $ $ $ ) $ ) Common shares issuedfor cash 4 - Net loss for the six months ended June 30, 2013 - - - ) Balances at June 30, 2013 $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 4 GALT PETROLEUM, INC. Condensed Statements of Cash Flows (Unaudited) For the Six Month Ended June 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion ofdiscount on asset retirement obligation Depreciation of oil and gas properties Interest expense from adjusting convertible notes payable to fair value Changes in assets and liabilities: Accounts receivable ) - Prepaid expenses - ) Accounts payable ) ) Accrued interest Related party accrued management fees - ) Net Cash Used in Operating Activities ) ) Cash Flows from Financing Activities: Proceeds from issuance of common shares ) Proceeds from issuance of convertible notes payable Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental Disclosures of Cash flow information: Cash paid for interest $
